UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF1934 For the year ended December 31, 2008 Commission file number: 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 Issuer's telephone number, including area code Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: YES NO X Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO X Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2008, based on the last sales price on the pink sheets on that date, was approximately $37,126,108.The number of shares of the registrant’s common stock, no par value per share, outstanding as of December 31, 2008 was 59,215,628. DOCUMENTS INCORPORATED BY REFERENCE:None. ATLAS MINING COMPANY AND SUBSIDIARIES YEAR 2008ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS PART I Page(s) Item 1. Business 4 - 7 Item 1A. Risk Factors 8 - 10 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 - 12 Item 3. Legal Proceedings 13 - 14 Item 4. Submission of Matters to a Vote of Securities Holders 14 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 15 - 17 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17- 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 25 - 26 Item 9B. Other Information 26 PART III Item 10. Directors and Executive Officers and Corporate Governance 27 -30 Item 11. Executive Compensation 31 - 35 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 -39 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 - 42 Item 14. Exhibits 43 - 44 Item 15. Principal Accounting Fees and Services 45 PART IV Item 16. Exhibits, Financial Statement Schedules and Reports on Form 8-K F-1 – F-33 PREFATORY NOTE On January 11, 2008, a Special Committee of the Board of Directors was appointed to review and investigate the conduct of our prior management and any issues arising therefrom.The Special Committee reported its findings to the staff of the Securities and Exchange Commission (“SEC”) in July 2008 and issued a press release summarizing its findings in August 2008.The Special Committee concluded that it was necessary to restate the financial statements and to file amended Quarterly Reports of Form 10-Q for the fiscal quarters ended, March 31 and June 30, 2007.It was necessary to file the amended reports, the quarterly reports for the fiscal quarters ended September 30, 2007, March 31, 2008, June 30, 2008 and September 30, 2008, and the annual report for the year ended December 31, 2007 before this Annual Report on Form 10-K could be filed. Financial statements for the three months ended March 31, June 30 and September 30, 2008 and the year ended December 31, 2008 were not released prior to the filing of this report. Generally speaking the narrative portions of this 10-K speak as of December 31, 2008 unless otherwise noted.In this connection it should be noted that: · The only revenues from operations during 2007 and 2008 were generated by the Company’s Contract Mining operations.Those operations were discontinued and shut down permanently on December 31, 2008 and will not be revived; · Operations at the Dragon Mine were suspended in October 2007 and remained suspended throughout 2008; and · The following persons are no longer with the Company: i. the persons (there were two) who served as president and CEO of the Company at any time during 2007; and ii. the person who was president and CEO of Nano Clay & Technologies, Inc., our subsidiary, during 2007. Because the disclosure in this report makes certain statements as to conditions and beliefs of, and information available to, the Company and management during the period covered by this report and because the management during 2007 has been replaced, it has been necessary for us to make certain assumptions as to what were the Company’s or the Board of Directors conditions, beliefs, and information as of December 31, 2008 and prior thereto. NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry.
